DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 82 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because of the following.
Claim 82 recites “A computer-readable medium”. There is no clear definition in Specification (Though the specification says computer-readable medium may be a non-transitory [0104], but it does not exclude other options). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. The transitory propagating signals is non-statutory subject matter since it is not a process, machine, manufacture nor composition of matter; nor it is recorded on some computer-readable medium, see MPEP 2106(IV)(B)(1).
The examiner suggests a preamble as follows: “A non-transitory computer readable medium”.
Correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 79 recites “An apparatus of a scheduled entity within a wireless network, comprising: means for obtaining a plurality of neighbor cell measurement relaxation mechanisms … means for processing …”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIGs. 8-9 and [0019] –[0020], [0098]-[0111], such as “[0019] FIG. 8 is a block diagram illustrating an example of a hardware implementation for a scheduling entity” in view of FIG. 8 that performs all means for functions in claim 79.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-82 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20190254110 A1)
For claim 53, He discloses an apparatus of a scheduled entity within a wireless network (UE 116 or 115 of FIG. 1 in view of [0057]-[0066]), comprising:
a first interface configured to obtain a plurality of neighbor cell measurement relaxation mechanisms from a scheduling entity in the wireless network ([0057]-[0066], [0382]-[0422] in view of associated FIGs, such as the interface of the UE 116 of FIG. 1 obtaining a plurality of neighbor cell measurement relaxation and “[0383] … many devices are always stationary (e.g. fixed to a wall) or intermittently stationary, i.e. not physically moving for long time periods. For such UEs, there is no need to perform measurements for mobility purposes and introducing relaxed monitoring requirements can significantly reduce their battery consumption”); and a processing system configured to: 
select one or more of the plurality of neighbor cell measurement relaxation mechanisms (0057]-[0066], [0382]-[0422] in view of associated FIGs, such as [0383] “… For a relaxed monitoring for cell reselection, the UE can choose to not perform intra-frequency and inter-frequency measurements if a stationary criterion as described below is not fulfilled. The stationary criterion is fulfilled when (Srxlev, Last−Srxlev)<SDeltaP, where Srxlev is the current Srxlev value in the serving cell and Srxlev, Last is the last Srxlev value in the serving cell, set as follows. After ranking cells for cell reselection and after cell reselection, the UE can set the value of Srxlev, Last to the value of Srxlev in the serving cell. A request to not perform RRM measurements, or to perform reduced RRM measurements, can be made by the UE to a serving gNB or be initiated when a stationary UE is deployed. The gNB can then configure the UE to not perform RRM measurements or to operate in a reduced RRM measurement mode”); and 
execute measurement of one or more neighbor cells using the selected one or more neighbor cell measurement relaxation mechanisms (0057]-[0066], [0382]-[0422] in view of associated FIGs, such as [0383] “… For a relaxed monitoring for cell reselection, the UE can choose to not perform intra-frequency and inter-frequency measurements if a stationary criterion as described below is not fulfilled. The stationary criterion is fulfilled when (Srxlev, Last−Srxlev)<SDeltaP, where Srxlev is the current Srxlev value in the serving cell and Srxlev, Last is the last Srxlev value in the serving cell, set as follows. After ranking cells for cell reselection and after cell reselection, the UE can set the value of Srxlev, Last to the value of Srxlev in the serving cell. A request to not perform RRM measurements, or to perform reduced RRM measurements, can be made by the UE to a serving gNB or be initiated when a stationary UE is deployed. The gNB can then configure the UE to not perform RRM measurements or to operate in a reduced RRM measurement mode”).
He does not specifically selecting measurement relaxation mechanisms based on one or more channel condition parameters. However, He discloses using channel condition parameters as a cell measurement criterion (such as “[0362] … a UE may measure the SS-RSRP and SS-RSRQ level of the serving cell and evaluate a cell selection criterion S defined below for the serving cell at least every DRX cycle. If the UE has evaluated in N.sub.serv consecutive DRX cycles that the serving cell does not fulfil the cell selection criterion S, the UE may initiate measurements. [0363] When evaluating Srxlev and Squal of non-serving cells for reselection purposes, the UE can use parameters provided by the serving cell. The following rules can be used by the UE to limit measurements. In one example, if the serving cell fulfils Srxlev >S.sub.IntraSearchP and Squal >S.sub.IntraSearchQ, the UE can choose to not perform intra-frequency measurements; otherwise, the UE performs intra-frequency measurements.”; note that SS-RSRP and SS-RSRQ are channel condition parameters). OOSA would have been motivated to use channel condition parameters as a criterion for a cell measurement, such as one of measurement relaxation mechanisms.
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) before the effective filing date of the application to select measurement relaxation mechanisms based on one or more channel condition parameters for the benefit of reducing “battery consumption” ([0383]).
Independent claims 66, 79 and 82 are rejected because each of them has the same subject matter as claim 53.
	As to claims 54 and 67, He discloses claims 53 and 66, He further discloses wherein the one or more channel condition parameters comprises a reference signal received power (RSRP), that is one of above or below a configured RSRP threshold (such as “[0362] … a UE may measure the SS-RSRP and SS-RSRQ level of the serving cell and evaluate a cell selection criterion S defined below for the serving cell at least every DRX cycle”; note that it was well known in the art that a parameter value can be above or below a given threshold and Examiner takes an official notice on this statement. For example, 3GPP SG-RAN WG2 Meeting #109-e R2-200xxxx discloses it in Apple Proposal 4 “UE can perform measurement relaxation when either RSRP or RSRQ criteria (if configured) is met.”). 
As to claims 55 and 68, He discloses claims 54 and 67, He further discloses wherein the one or more channel condition parameters comprises a reference signal received quality (RSRQ), that is one of above or below a configured RSRQ threshold (such as suggested by [0374] ”The UE may be capable of performing RSRP and RSRQ measurements for N identified intra-frequency cells/inter-frequency cells, and the UE may be capable of reporting measurements to higher layers”; note that it was well known in the art that a parameter value can be above or below a given threshold and Examiner takes an official notice on this statement). 
As to claims 56 and 69, He discloses claims 55 and 68, He further discloses wherein the one or more channel condition parameters comprises a signal-to-noise and interference ratio (SINR) that is one of above or below a configured SINR threshold (such as suggested by [0378] ”the following restrictions apply due to SS-RSRP/RSRQ/SINR measurements”). 
As to claims 57 and 70, He discloses claims 54 and 66, He further discloses wherein the one or more channel condition parameters comprise at least one of a low-mobility or a not-at-cell-edge condition (such as [0383] “… many devices are always stationary (e.g. fixed to a wall) or intermittently stationary, i.e. not physically moving for long time periods. For such UEs, there is no need to perform measurements for mobility purposes and introducing relaxed monitoring requirements can significantly reduce their battery consumption. For a relaxed monitoring for cell reselection, the UE can choose to not perform intra-frequency and inter-frequency measurements if a stationary criterion as described below is not fulfilled”). 
As to claims 58 and 71, He discloses claims 57 and 70, He further discloses wherein the low mobility condition comprises a channel quality that does not change more than a configured amount over a time interval (such as [0383] “… many devices are always stationary (e.g. fixed to a wall) or intermittently stationary, i.e. not physically moving for long time periods. For such UEs, there is no need to perform measurements for mobility purposes and introducing relaxed monitoring requirements can significantly reduce their battery consumption. For a relaxed monitoring for cell reselection, the UE can choose to not perform intra-frequency and inter-frequency measurements if a stationary criterion as described below is not fulfilled”). 
As to claims 59 and 72, He discloses claims 57 and 70, He further discloses wherein the not-at-cell-edge condition comprises a channel quality that is equal to or greater than a configured amount (such as suggested by [0374] ”The UE may be capable of performing RSRP and RSRQ measurements for N identified intra-frequency cells/inter-frequency cells, and the UE may be capable of reporting measurements to higher layers”; note that it was well known in the art that a parameter value can be above or below a given threshold and Examiner takes an official notice on this statement). 
As to claims 60 and 73, He discloses claims 53 and 66, He further discloses where the one or more channel condition parameters comprise one or more combinations of reference signal received power (RSRP), reference signal received quality (RSRQ) and signal-to-noise and interference ratio (SINR) (such as suggested by [0378] ”the following restrictions apply due to SS-RSRP/RSRQ/SINR measurements”). 
As to claims 61 and 74, He discloses claims 53 and 66, He further discloses wherein the one or more channel condition parameter comprises one or more channel condition parameters for serving cell channel (such as suggested by “[0362] … a UE may measure the SS-RSRP and SS-RSRQ level of the serving cell and evaluate a cell selection criterion S defined below for the serving cell at least every DRX cycle”). 
As to claims 62, 75 and 80, He discloses claims 53 and 79, He further discloses wherein the plurality of neighbor cell measurement relaxation mechanisms comprise: inter-frequency measurement of at least one neighboring cell at regular time intervals, intra-frequency measurement of at least one neighboring cell at regular time intervals, and inter-radio access technology (RAT) measurement of at least one neighboring cell at regular time intervals (such as [0383] “When the measurements are required, the UE performs the measurements during every DRX cycle. For UEs with relatively short DRX cycle and UEs in deep coverage, such measurements have a material impact on the UE battery consumption”). 
As to claims 63, 76 and 81, He discloses claims 53 and 79, He further discloses wherein the plurality of neighbor cell measurement relaxation mechanisms comprise: inter-frequency measurement of at least one neighboring cell at scaled time intervals, intra-frequency measurement of at least one neighboring cell at scaled time intervals, and inter-radio access technology (RAT) measurement of at least one neighboring cell at scaled time intervals (such as [0383] “… many devices are always stationary (e.g. fixed to a wall) or intermittently stationary, i.e. not physically moving for long time periods. For such UEs, there is no need to perform measurements for mobility purposes and introducing relaxed monitoring requirements can significantly reduce their battery consumption. For a relaxed monitoring for cell reselection, the UE can choose to not perform intra-frequency and inter-frequency measurements if a stationary criterion as described below is not fulfilled”; note that “relaxed monitoring requirements” suggests “scaled time intervals”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462